DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the centerline CL20 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation "the first inclined portion" in lines 1-2 of the respective claim.  There is insufficient antecedent basis for this limitation in the claims. Based on paragraph [0015] of the specification and Fig. 2 of the drawings, it is assumed that “the first inclined portion” in claims 6 and 7 is intended to refer to the “first portion” introduced in claim 1. For examination purposes, “the first inclined portion” in claims 6 and 7 will be read as “the first portion.” 
Claim 8 is rejected due to its dependence on rejected claim 6. 
Claim 19 is dependent upon claim 18, which has been canceled. Therefore, the scope of claim 19 is unclear. Furthermore, because claim 18 was canceled, there is lack of antecedent basis for “the tire tread” and “the angle” in line 1 and “the first portion of the trailing side” in line 2. As discussed in the Interview with Applicant conducted on 03/07/2022, for examination purposes, claim 19 will be examined as if it was dependent upon claim 16. 
Appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirumo (JP 2003159911 with English Machine Translation) in view of Sato (JP 2013133084 with English Machine Translation).
Regarding claim 1, Hirumo discloses a tire tread ([0010]) comprising: a thickness extending from an outer, ground-engaging side and to a bottom side, the thickness extending in a direction perpendicular to both a length and a width of the tread (see Figs. 2(A)-2(C)), the width extending between a pair of lateral sides of the tread (see Fig. 1), where the tread length is greater than the tread width ([0281]); a plurality of tread blocks (46) arranged along the outer, ground-engaging side (see Fig. 2(B)), each tread block (46) having a leading side (left side, Fig. 2(B)) and a trailing side (right side, Fig. 2(B)) where the leading side precedes the trailing side in a direction of forward tread motion, each leading and trailing side extending into the tread thickness from the outer, ground-engaging side (see Fig. 2(B)) and generally in a direction of the tread length (see Fig. 1), each leading and trailing side being defined by one of a plurality of lateral grooves (42) extending generally in the direction of the tread width (see Fig. 1); each of the plurality of tread blocks (46) also includes a pair of lateral sides extending into the tread thickness from the ground-engaging side and generally in a direction of the tread width (see Fig. 1), each lateral side of the pair of lateral sides being defined by 
Sato teaches a similar tire tread (12) comprising: a plurality of tread blocks (18) where each of the plurality of tread blocks includes a sipe (20) extending into a tread thickness from an outer, ground-engaging side of the tread (12) (see Modified Figure 17(L) below), where the sipe is generally inclined relative to the direction of the tread thickness (see Fig. 17(L)), such that as the sipe extends into the tread thickness from 

    PNG
    media_image1.png
    403
    596
    media_image1.png
    Greyscale

Modified Figure 17(L), Sato
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread blocks 
Regarding claim 2, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that for each of the plurality of tread blocks (Hirumo: 46), the leading side extends into the tread thickness from the outer, ground-engaging side in the direction of the tread thickness (see Modified Figure 2(B) below). 

    PNG
    media_image2.png
    353
    823
    media_image2.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 3, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that each of the plurality of lateral grooves (Hirumo: 42) has a bottom that includes a planar portion extending substantially across a width of the corresponding lateral groove (Hirumo: 42) (see Modified Figure 2(B) below). 

    PNG
    media_image3.png
    353
    823
    media_image3.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 4, modified Hirumo discloses all of the limitations as set forth above for claim 3. Modified Hirumo further discloses that for each of the plurality of lateral grooves (Hirumo: 42), a tapering transition is arranged at a junction between the bottom and each of the leading a trailing sides (see Modified Figure 2(B) below). 

    PNG
    media_image4.png
    353
    823
    media_image4.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 6, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the first portion (Hirumo: 26) 
Regarding claim 7, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the first portion (Hirumo: 26) includes a planar portion (Hirumo: all of 26), the planar portion being inclined by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), meaning the planar portion is inclined by a non-zero angle measured relative to the direction of the tread thickness. 
Regarding claim 8, modified Hirumo discloses all of the limitations as set forth above for claim 6. As set forth above for claim 6, modified Hirumo discloses that the first portion (Hirumo: 26) extends into the tread thickness by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), making the average non-zero angle of the first portion (Hirumo: 26) relative to the direction of the tread be between 45 (90-45) and 80 (90-10) degrees, overlapping the claimed range of 6 degrees to 60 degrees. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 9, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that a second portion (Hirumo: 30) extends from the peak (Hirumo: 28), the second portion (Hirumo: 30) at least partially defining the recess (Hirumo: 52) (Hirumo: see Fig. 2(B)), where the second portion 
Regarding claim 10, modified Hirumo discloses all of the limitations as set forth above for claim 9. Modified Hirumo further discloses that the second portion (Hirumo: 30) extends into the tread thickness by an average non-zero angle measured relative to the direction of the tread thickness (Hirumo: see Fig. 2(B)). 
Regarding claim 11, modified Hirumo discloses all of the limitations as set forth above for claim 9. Modified Hirumo further discloses that the second portion (Hirumo: 30) includes a planar portion (see Modified Figure 2(B) below), the planar portion being inclined by a non-zero angle measured relative to the direction of the tread thickness (see Modified Figure 2(B) below). 

    PNG
    media_image5.png
    353
    823
    media_image5.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 12, modified Hirumo discloses all of the limitations as set forth above for claim 10. Modified Hirumo fails to explicitly disclose the exact value of the non-zero angle of the second portion (Hirumo: 30). 

Regarding claim 13, modified Hirumo discloses all of the limitations as set forth above for claim 9. Modified Hirumo further discloses that the second portion (Hirumo: 30) is spaced apart from the bottom for each of the plurality of lateral grooves (Hirumo: 42) (Hirumo: see Fig. 2(B)). 
Regarding claim 14, modified Hirumo discloses all of the limitations as set forth above for claim 13. Modified Hirumo further discloses that the trailing side includes a third portion (see Modified Figure 2(B) below) arranged between the second portion (Hirumo: 30) and the bottom for each of the plurality of lateral grooves (Hirumo: 42). 

    PNG
    media_image6.png
    353
    823
    media_image6.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 15, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that that the sipe (Sato: 20) is inclined by an average angle measured relative to the direction of the tread thickness (Sato: see Fig. 17(L); [0072]). 
Regarding claim 16, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the sipe (Sato: 20) is inclined linearly by an angle measured relative to the direction of the tread thickness (Sato: see Fig. 17(L); [0072]). 
Regarding claim 17, modified Hirumo discloses all of the limitations as set forth above for claim 16. Modified Hirumo fails to explicitly disclose the exact angle of the sipe (Sato: 20) relative to the direction of the tread thickness. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the angle of the sipe (Sato: 20). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the 
Regarding claim 19, modified Hirumo discloses all of the limitations as set forth above for claim 16. Modified Hirumo further discloses that the first portion (Hirumo: 26) extends into the tread thickness by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), making the angle of the first portion (Hirumo: 26) relative to the direction of the tread be between 45 (90-45) and 80 (90-10) degrees. Modified Hirumo fails to explicitly disclose a relationship between the angle of the sipe (Sato: 20) and the inclination angle of the first portion (Hirumo: 26) of the trailing side. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the angle of the sipe (Sato: 20) and an inclination angle of the first portion (Hirumo: 26) of the trailing side. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 17(L) of Sato, one of ordinary skill in the art would have found that the angle of the sipe (Sato: 20) relative to the direction of the tread thickness is about 20 degrees, which is about half of one of the endpoints (45 degrees) of the range of the inclination angle of the first portion (Hirumo: 26) disclosed by modified Hirumo. Therefore, based on all of the above information, it would have been obvious to one 
Regarding claim 20, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the groove (Sato: 22) is arranged at an inner terminal end of the sipe (Sato: 20) (Sato: see Fig. 17(L)) 
Regarding claim 21, modified Hirumo discloses all of the limitations as set forth above for claim 20. Modified Hirumo further discloses that the groove (Sato: 22) extends from the sipe (Sato: 20) in a direction towards the leading side (left side, Fig. 17(L)). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirumo (JP 2003159911 with English Machine Translation) in view of Sato (JP 2013133084 with English Machine Translation) as applied to claim 1 above, and further in view of Saeki (JP 2007223493 with English Machine Translation). 
Regarding claim 22, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo fails to disclose, however, that a tapering segment is arranged at a junction between the sipe (Sato: 20) and the outer, ground-engaging side. 
Saeki teaches a similar tire tread (26) comprising: a plurality of tread blocks (36) arranged along an outer, ground-engaging side of the tread (26) (see Fig. 1), where each of the plurality of tread blocks (36) includes a sipe (40) extending into the tread thickness from the outer, ground-engaging side of the tread (26) (see Fig. 4). Saeki further teaches that a tapering segment (43 or 47) is arranged at a junction between the sipe (40) and the outer, ground-engaging side (see Fig. 4). Saeki further teaches that this tapering segment (43 or 47) can improve the acceleration performance of the tire on ice ([0025]) and the braking performance of the tire on ice ([0027]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749